Citation Nr: 1826353	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-20 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss disability.

2.  Entitlement to special monthly compensation (SMC) at the housebound rate from August 26, 2016 to December 9, 2017.

3.  Entitlement to service connection for dizziness/vertigo.

4.  Entitlement to service connection for nose bleeds.

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to service connection for a skin disability claimed as boils and/or bad blood problems.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran had active military service from September 1965 to January 1969.  

These matters come before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran waived RO consideration of any additional evidence submitted. 

At the Board hearing, the Veteran indicated that his claim for a skin disability was a claim for boils, which he referred to as "bad blood"; thus, the Board has recharacterized the issues on appeal.

The Board has included the issue of entitlement to SMC at the housebound rate, sua sponte, in light of the grant of benefits described below. 

The issues of entitlement to service connection for connection for dizziness/vertigo, nose bleeds, prostate cancer, and skin boils claimed as blood problems, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability has been clinically shown to be manifested by no worse than impairment at Level I in the right ear and Level I in the left ear prior to August 26, 2016, Level VIII in the right ear and a Level IX in the left ear from August 26, 2016 to December 8, 2017, and Level IV in the right ear and Level VI in the left ear thereafter.  

2.  From August 26, 2016 to December 8, 2017, the Veteran has a 100 percent rating for PTSD for purposes of determining whether the Veteran is entitled to SMC in addition to compensation for his other service-connected disabilities which combine to at least a 60 percent rating.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating were not met for the period prior to August 26, 2016; the criteria for a rating of 50 percent, and no higher, from August 26, 2016, to December 8, 2017, are met; and the criteria for a rating of 20 percent, and no higher, thereafter for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2017).

2.  The criteria for SMC at the housebound rate for the period from August 26, 2016 to December 8, 2017 have been met. 38 U.S.C.A. §§ 1114, 1134, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Rating in General 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Hearing Loss Disability

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity. See 38 C.F.R. § 4.85 (e). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's bilateral hearing loss disability is evaluated as noncompensable effective from February 2010.  

An August 2010 VA examination report revealed that the Veteran reported difficulty understanding soft spoken individuals and understanding speech in noise.  The report reflects that relevant puretone thresholds, in decibels, were as follows: 
 




HERTZ




1000
2000
3000
4000
RIGHT

40
45
45
55
LEFT

35
35
45
50

His right ear average was 46.25; his left ear average was 41.25 

His speech discrimination score was 92 percent for the right ear and 92 percent for the left ear using the Maryland CNC speech recognition test. 

Applying 38 C.F.R. § 4.85, Table VI to the 2010 audiometric examination findings, the Veteran's right ear hearing loss was a Level 1 impairment, and his left ear hearing loss was a Level 1impairment.  Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived. 

Six years later, the Veteran underwent another examination.  An August 26, 2016 VA examination report revealed that the Veteran reported difficulty understanding people in communication situations which makes him reluctant to engage in conversations.  The report reflects that relevant puretone thresholds, in decibels, were as follows: 
 




HERTZ




1000
2000
3000
4000
RIGHT

65
70
75
80
LEFT

70
80
85
90

His right ear average was 73; his left ear average was 81. 

His speech discrimination score was 48 percent for the right ear and 48 percent for the left ear using the Maryland CNC speech recognition test. 

Applying 38 C.F.R. § 4.85, Table VI to the 2016 audiometric examination findings, the Veteran's right ear hearing loss was a Level VIII impairment, and his left ear hearing loss was a Level IX impairment.  Applying the criteria from Table VI to Table VII, a 50 percent evaluation is derived.

A year later the Veteran underwent another VA examination.  A December 9, 2017 VA examination report reflects that the Veteran reported that his hearing changes (i.e. sometimes things are louder and sometimes softer).  He reported difficulty with hearing the television and with use of the telephone.  The report reflects that relevant puretone thresholds, in decibels, were as follows: 
 




HERTZ




1000
2000
3000
4000
RIGHT

65
65
75
80
LEFT

65
65
75
80

His right ear average was 71.25; his left ear average was 71.25. 

His speech discrimination score was 76 percent for the right ear and 70 percent for the left ear using the Maryland CNC speech recognition test. 

Applying 38 C.F.R. § 4.85, Table VI to the 2017 audiometric examination findings, the Veteran's right ear hearing loss was a Level IV impairment, and his left ear hearing loss was a Level VI impairment.  Applying the criteria from Table VI to Table VII, a 20 percent evaluation is derived.

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies are 55 decibels or more, the Veteran will be rated on whichever Table provides the higher rating using either Table VI or Table VIa.  In the Veteran's situation, Table VIa, would provide the Veteran with lower levels in 2016 than under Table VI, and the same levels in 2017 as under Table VI.  Thus, the Board has used the Table VI where necessary to provide the Veteran the higher rating.

In sum, a noncompensable rating is warranted prior to August 26, 2016 (the date of VA examination at which time the Veteran met the criteria for a compensable rating).  A 50 percent and no higher is warranted from August 26, 2016 until December 8, 2017.  A 20 percent rating and no higher is warranted from December 9, 2017 (the date of the next VA examination). 

The Board acknowledges the Veteran's statements with regard to his hearing acuity; however, in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran and other lay individuals alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his disability. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159 (a)(1) and (2).

The Board has considered the benefit of the doubt rule but finds that the preponderance of the evidence is against higher ratings than those provided above. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

On the basis of the Board's grant, SMC benefits are warranted for the period from August 26, 2016, to December 8, 2017.  SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

The Veteran is in receipt of a TDIU for PTSD effective from June 3, 2014; such is considered as a 100 percent rating for purposes of determining whether the Veteran is entitled to SMC.  He is also in receipt of other disabilities which combine to 60 percent from August 26, 2016 to December 9, 2017 (i.e. a 50 percent rating for bilateral hearing loss disability combined with a 10 percent rating for tinnitus is 55 percent under the 38 C.F.R. § 4.25's Combined Ratings Table; it is converted to the nearest degree divisible by 10 adjusting upward).  As such, he is entitled to SMC at the housebound S-1 rate from August 26, 2016 to December 9, 2017.See 38 U.S.C.A. § 1114.


ORDER

Entitlement to compensable rating for bilateral hearing loss prior to August 26, 2016 is denied.

Entitlement to a rating of 50 percent, and no higher, from August 26, 2016, to December 8, 2017, and a rating of 20 percent, and no higher, thereafter, for bilateral hearing loss disability is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to special monthly compensation at the housebound rate is granted from August 26, 2016, but no earlier, to December 8, 2017, but no later.


REMAND

The Veteran contends that his problems for which he seeks service connection are related to his fire-fighting duties, and that he never complained in service. (See July 21-4138 and August 2016 correspondence.)

He contends that slipping and falling were typical while holding a high pressure hose, and that in a windstorm or blowing snowstorms, the hood of his suit would be blown off and he would be exposed to toxic smoke and fire suppressive chemicals.  He stated that the skin, eyes, and nose would be affected, and that he would get symptoms to include painful nosebleeds, dizziness, and skin lesions.

The Veteran's DD 214 lists his specialty as a personnel specialist which is equivalent to a clerk, and lists his only education and training in service as "Busy Script, Pers-Managemt & Data Sys Course.)

However, the Veteran's AF Form 7 (Airman Military Record) reflects that his duty title was as an apprentice Fire Protection specialist from November 1, 1965, and then as a fire protection specialist from April 1966 to September 1966.

The Veteran testified that he was exposed to various chemicals through his firefighting duties, to include training near a burn pit.  He has stated that in training, "we had what was referred to as a burn pit.  This is an area where the air force designated all JP for jet fuel, all sorts of benzene and any chemical dump area that was adjacent to the air force residential area, about two miles away and from that pit we would burn everything and we could go in and train for the purpose of fighting class A, B, and C, mostly petroleum based fires."

An April 2011 letter from the State of Michigan Department of Environmental Quality Senior Geologist in the Remediation Division states that he had no knowledge of any reported illness or exposure complaints related to fire-fighting activities at the former K.I. Sawyer Air Force Base.

A New Jersey Department of Health and Senior Services Hazardous Substance Fact Sheet submitted by the Veteran reflects that "chlorobromomethane has not been tested for its ability to cause cancer in animals."

In addition, an article from Agency for Toxic Substances & Disease Registry on Bromoform & Dibromochloromethane reflects that there are no cancer effects.  The article goes on to state that "there appears to be very little organic injury following either acute or chronic exposure except possibly lung irritation from acute exposure [at] high levels."  

An excerpt from Hovensa Material Safety Data Sheet includes information on Jet Fuel JP states that "long-term" exposure may cause effects on the liver, kidneys, blood, nervous system, and skin, and that benzene can cause blood disease, including anemia and leukemia.  It is negative for prostate cancer.

July 2016 correspondence from J. Mathew, a clinical psychologist with VA's Central California Health Care System reflects, in pertinent part as follows:

During the Vietnam Era, while serving as a firefighter, [the Veteran] had frequent and direct contact with chlorobromomethane (foam spray).  His chronic physical symptoms are consistent with exposure, particularly his compromised respiratory system.  

J. Mathew did not list the Veteran's disabilities for which he was referring (other than the respiratory disability not currently on appeal), he has not been shown to be a medical doctor, and he did not provide adequate rationale to support his general opinion.  While his statement is not sufficient upon which to base service connection, it nonetheless, is sufficient to warrant VA obtaining adequate clinical opinions pursuant to McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

July 2017 correspondence from Dr. M. Kadin reflects that the Veteran informed the doctor that during his time in the military, the Veteran had been "exposed to a large number of carcinogens related to prostate cancer."  However, Dr. Kadin also found that no records existed which concerned the Veteran's prostate cancer, and confusingly stated as follows:

Because there was no proof that the prostate cancer was pathologically or clinically related to his prostate, once [sic] cannot conclude that there was a case of definitive prostate cancer.  More likely, the prostate cancer, without documentation was probably originated during the 1963-1968 [sic] period of military experience.  There records were all anecdotal without proven facts.

Dr. Kadin's opinion lacks an adequate rationale, does not include pertinent evidence of record, to include the Veteran's treatment for prostate cancer, and is based, in whole or in part, on the Veteran's unsupported self-reported history that he was exposed to a large number of carcinogens related to prostate cancer.  As such, it is not sufficient upon which to base service-connection.

More detail as to each claimed disability is provided below and should be considered by the clinician(s) when providing opinions.

Epitaxis (Nose bleeds)

The earliest clinical evidence of a nose bleed is in 2000, approximately three decades after separation from service.  

A March 2000 record from Saint Agnes Medical Center reflects that the Veteran sought treatment for a nosebleed after having "a little bit of a runny nose, picking nose and blowing his nose very hard".  The Veteran reported that "he has had no difficulty with nosebleeds in the past."

An August 2009 VA clinical record reflects that the Veteran did not have a history of epistaxis.

The Veteran testified at the June 2017 Board hearing that the nose bleeds "happen seemingly when I over-medicate on the pill that they give me."  He testified that aspirin thins his blood and that he is taking aspirin because of vertigo (see Board hearing transcript, pages 9 and 10).  However, VA clinical records reflect that the Veteran was not to take aspirin unless directed by a physician, and there are no clinical records reflected such a direction.  Rather, he has been prescribed Warfarin to thin his blood.  He has diagnoses of congestive heart failure, embolism and thrombosis, hypertension, and atrial fibrillation.

Dizziness

VA clinical records reflect that the Veteran has benign paroxysmal positional vertigo (BPPV). 

The earliest evidence of dizziness is not for several decades after separation from service.  April 2000 correspondence from Saint Agnes Medical Center Physical, Sports & Occupational Therapy Center reflects had the Veteran "states he has heart problems and has been experiencing dizziness, blurred vision and headaches."

Additional VA records note dizziness with sweating on one side of the body (January 2002), and mild dizziness when he stood up recently, and blurred vision for a few hours which he worries is due to his heart; it was noted that he had had a recent illness; the etiology of the dizziness was noted to be likely due to orthostatis (low blood pressure). 

Additional records note complaints of dizziness (May 2005, April 2010, March 2011), but also note no dizziness (November 2009).  An August 2011 record notes positional dizziness when standing or moving head too quickly.  A December 2012 VA record reflects that the Veteran had complaints of exacerbation of chronic dizziness, vertigo, loss of balance and blurred vision that he has intermittently suffers for years.  Symptoms were aggravated by head movement.  It was noted that the Veteran had not taken his hypertension medication as prescribed that morning.

The Veteran testified at 2017 Board hearing that he has had dizziness since fighting a fire in 1966.  He reported that he started stumbling and falling and having vertigo (see Board hearing transcript, page 9.)  The Veteran's STRs are negative for such.

Prostate Cancer

The earliest clinical evidence of prostate cancer is not for more than four decades after separation from service.  An August 2011 VA record (Fresno) reflects that the Veteran had been recently diagnosed with low risk prostate cancer.  Additional August 2011 records (San Francisco) reflect treatment of brachytherapy seed implant. 

A disability manifested by skin boils claimed as blood problems

The Veteran testified at the Board hearing that he gets boils "almost three times a year.  They're in the gentleman's area that show up and they have to be lanced."  He referred to them as "bad blood" (see Board hearing transcript, page 7).

The Veteran's STRs reflect in June 1967, he sought treatment for a furuncle (boil) in the abdomen with was healing.  The Veteran was treating it was heat and ointment.  The Veteran's October 1968 Report of Medical Examination reflects a normal skin system (with the exception of a scar on the back scapular area).  His October 1968 Report of Medical History reflects that he denied skin diseases and boils.

Clinical records of a chronic disability of boils are not associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to associate all outstanding non-VA and VA clinical records for boils, vertigo, and nose bleeds with the claims file.

2.  Obtain clinician opinions as to whether it is as likely as not (50 percent or greater) that the Veteran's dizziness/vertigo, epistaxis, prostate cancer, and/or skin boils are causally related to active service, to include exposure to fire-fighting chemicals.

Any opinion should include a complete rationale and should consider the length of time between service and the first clinical evidence of the disabilities.

With regard to all the disabilities, the clinicians should consider: a.) the Veteran service as a firefighter from November 1965 to September 1966 and his contentions as to exposure to burning fuel and fire-fighting chemicals; b.) the April 2011 letter from the State of Michigan Department of Environmental Quality Senior Geologist in the Remediation Division states that he had no knowledge of any reported illness or exposure complaints related to fire-fighting activities at the former K.I. Sawyer Air Force Base; c.) the New Jersey Department of Health and Senior Services Hazardous Substance Fact Sheet which reflects that "chlorobromomethane has not been tested for its ability to cause cancer in animals"; d.) the article from Agency for Toxic Substances & Disease Registry on Bromoform & Dibromochloromethane which reflects that there are no cancer effects, and that "there appears to be very little organic injury following either acute or chronic exposure except possibly lung irritation from acute exposure [at] high levels; e) the excerpt from Hovensa Material Safety Data Sheet includes information on Jet Fuel JP states that "long-term" exposure may cause effects on the liver, kidneys, blood, nervous system, and skin, and that benzene can cause blood disease, including anemia and leukemia; f.) the July 2016 correspondence from J. Mathew; and g.) the July 2017 correspondence from Dr. M. Kadin.

i. With regard to epistaxis (nose bleeds), the clinician should also consider the March 2000 Saint Agnes Medical Center record which reflects that the Veteran reported that "he has had no difficulty with nosebleeds in the past", and the August 2009 VA clinical record reflects that the Veteran did not have a history of epistaxis; and the Veteran's use of Warfarin and/or aspirin. 

ii.  With regard to dizziness/vertigo (BPPV), the clinician should also consider the Veteran's heart disabilities. 

iii.  With regard to prostate cancer, the clinician should also consider the usual risk factors for prostate cancer and how they pertain to the Veteran; and the Veteran's diagnosis in August 2011. 

iv.  With regard to boils, the clinician should also consider that the Veteran had one boil diagnosed on the abdomen in service in June 1967, that he denied them upon separation in 1968, and that he now contends he gets them in the genital area approximately three times a year.

3.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


